DETAILED ACTION
This action is pursuant to the claims filed on December 30, 2020. Currently, claims 1-31 are pending with claims 1, 3-4, 20, and 27 are amended. Below follows a complete first action on the merits of claims 1-31. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 30, 2020 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16 and 19-31 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US PGPUB: 2009/0062791) in view of Cosmescu (US PGPUB: 2014/0257273).
Regarding independent claim 1, Lee discloses A hand-held instrument (Fig. 1-8: 20), comprising: 
a hand piece (26) having a proximal end (see proximal end in figure 1), a distal end (see distal end in figure 1), and an interior conduit (Fig. 6: 45 “interior passageway”; [0035]);
a front piece (distal front piece of handpiece 26 seen in Fig. 1) coupled to or integrated with the hand piece in a stationary position relative to the hand piece (see Fig. 1 and Fig. 8 that displays the front piece as integral to the hand piece and stationary relative to the handpiece), the front piece having a distal opening leading into the interior conduit of the hand piece (see Figs. 1, 6, 8 which displays the distal opening of the defined front piece; [0035]), the distal opening having an inner surface with a first dimension (see inner surface of distal opening having a first dimension in figures 1, 6, 8);   
an extendable section (28; extendable at [0034]; Fig. 2-5) at least partially disposed within the interior conduit of the hand piece (Fig. 1-6; [0035]) and extending distally out of the distal opening of the front piece (see Fig. 1-2) , the extendable section being configured for selective translation relative to the hand piece between a fully retracted position and a fully extended position (Figs. 2-5; [0034], [0036]), the extendable section having an outer surface with a second dimension (see figure 1-8 which displays the extendable section having an outer surface with a second dimension), the second dimension of the extendable conduit being smaller than the first dimension of the distal opening (see figures 1, 6, 8  which displays the second dimension being smaller than the first dimension as the extendable section is disposed in the conduit), the extendable section having a distally facing opening (46) leading into an extendable section conduit (interior conduit of extendable section 28; Fig. 6; [0036])); and 
a negative pressure source (Fig. 1: 42 ‘smoke evacuator’; [0035]) in fluid communication with both the interior conduit and the extendable section conduit (Fig. 1; [0035]-[0036]), the negative pressure source enabling: 
the extendable section to function as a first fluid evacuation component, such that fluid can be drawn into the distally facing opening of the extendable section and through the extendable section conduit via the negative pressure source (Fig. 1-6; [0035] “The low pressure air from the smoke evacuator 42 is communicated within the interior of the housing 26 and into the interior of the suction tube 28. The low pressure airflow develops sufficient suction at a distal end 46 of the suction tube 28 to remove the smoke, debris and electrosurgical byproducts from the surgical site generated when the RF current waveform is applied to the tissue 34”); 
2wherein selective translation of the extendable section relative to the hand piece varies a distance between the distally facing opening leading into the extendable section conduit and the inner surface of the distal opening in the front piece and the outer surface of the extendable section through which fluid can be drawn into the interior conduit ([0034]; Fig. 2-5 display the translation of the extendable section/distal facing opening and the opening in the front piece).
While Lee discloses a front piece, Lee does not explicitly disclose a gap is formed between at least a portion of the inner surface of the distal opening in the front piece and the outer surface of the extendable section; and the negative pressure source enabling the gap and the interior conduit to function as a second fluid evacuation component, such that fluid can be drawn into the gap and through the interior conduit via the negative pressure source; wherein the gap is open directly to an atmosphere exterior of the hand piece such that fluid can be drawn into the interior conduit directly through the gap without the fluid passing through the extendable section conduit.
However, Cosmescu disclose and electrosurgical pencil (Figure 1-4: 10) comprising a front piece (handpiece 12) comprising a distal opening having an inner surface with a first dimension (see figure 4 which displays distal opening of front piece handpiece 12 having an inner surface with a first dimension) and an extendable section (22) having an outer surface with a second dimension (see figure 4 which displays outer surface of 22 with a second dimension). The second dimension is smaller than the first dimension (see figure 4 which displays the outer surface of tube 22 with a smaller dimension than the inner surface of the opening formed by 12; [0024]), such that a gap (see figure 4) is formed between at least a portion of the inner surface of the distal opening in the front piece and the outer surface of the extendable section (see figure 4 where a gap is formed between the outer surface of tube 22 and the opening formed by handpiece 12; [0024]). Cosmescu further discloses a negative pressure source (vacuum tube 32) that enables the front piece (handpiece 12) and an interior conduit (14) to function as a fluid evacuation component ([0023]-[0024]; interpreted as a second fluid evacuation component), such that fluid can be drawn into the interior conduit via the negative pressure source ([0024]:“ The cross-sectional view of argon beam assisted electrosurgery pencil 10 shown in FIG. 4 shows that spacers 28 are also used to suspend hollow tubular member 22 concentrically within handpiece 12 so that a vacuum can be applied to an end of handpiece 12 opposite electrode 24 in order to evacuate smoke and debris from the surgical site that is created during cutting and coagulation. Accordingly, the hollow tubular member 22 is positioned within handpiece 12 so that a space is created between an inner circumference of the handpiece 12 and an outer circumference of the hollow tubular member 22 thereby enabling a vacuum to be applied to this space.”; note referring to figure 2 and 4 and [0024], the space between the hollow tube 22 and the handpiece 12 is interior conduit 14 and this fluid is drawn into 14 via the vacuum source). The gap between at least a portion of the inner surface of the distal opening in the front piece and the outer surface of the extendable section is open directly to an atmosphere exterior of the hand piece (see figure 2) such that fluid can be drawn into the interior conduit (14) directly through the gap via the negative pressure source between at least a portion of the inner surface of the distal opening in the front piece and the outer surface of the extendable section without the fluid passing through the extendable section conduit ([0011], [0024] fluid evacuated into gap formed between extendable member 22 and distal opening in the hand piece 12 without fluid passing through the inner conduit of hollow tube extendable section 52). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the distal opening of Lee to incorporate the gap and fluid evacuation formed by the extendable member and front piece as taught by Cosmescu. This configuration is utilized in order to allow for the formation of an effective vacuum to be able to evacuate smoke and debris away from the surgical site, as well as simultaneously perform cutting and coagulation treatment ([0005]), thereby enabling the surgeon or user to increase both the efficiency and accuracy of the surgery by enabling the surgeon or user to perform both tissue cutting and coagulation at the same time without switching between modes or methods thereby decreasing operating time ([0005]). 
Note in light of the modification the combination results in selective translation between the distal opening of the extendable section and the gap formed in the front piece. 
Regarding dependent claim 2, in view of the combination of claim 1, Lee further discloses comprising an electrode tip (tip 32 of electrode 24) disposed at a distal end of the extendable section (Fig. 1-6; tip 32 at distal end of 28), the electrode tip configured to transmit electrical energy to target tissue ([0034]).
Regarding dependent claim 4, in view of the combination of claim 1, Lee further discloses wherein the extendable section (28) is selectively translatable along an axis extending from the proximal end to the distal end of the hand piece (See Fig. 2-6; [0034]).
Regarding dependent claim 5, in view of the combination of claim 1, Lee further discloses wherein the negative pressure source ([0035]) is a vacuum hose (44) attached to the hand piece (see Fig. 1), the vacuum hose being configured to convey away fluid drawn into one or both of the interior conduit and the extendable section conduit ([0035]).
Regarding dependent claim 6, in view of the combination of claim 5, Lee further discloses wherein the vacuum hose is part of a utility conduit, and the utility conduit is coupled to the hand piece ([0040] refers to suction hose 44 comprising a hose for suction and conductors 70; see Fig. 1, 6, 7; interpreted as utility conduit). 
Regarding dependent claim 7, in view of the combination of claim 6, Lee further discloses wherein the utility conduit is coupled to the hand piece at a utility conduit coupler (swivel 48) disposed at or near the proximal end of the hand piece (See Figs. 1, 7; [0037]).  
Regarding dependent claim 8, in view of the combination of claim 1, Lee further discloses further comprising a utility conduit coupled to the hand piece and configured to connect a power cable and a vacuum hose to the electrosurgical instrument
Regarding dependent claim 9, in view of the combination of claim 1, Cosmescu further discloses wherein the extendable section (22) is formed from a conductive material ([0024]).
Regarding dependent claim 10, in view of the combination of claim 1, Lee further discloses wherein the front piece is formed with a tapered profile that tapers inwardly in a distal direction (see figures 1-8).
Regarding dependent claim 11, in view of the combination of claim 1, Cosmescu further discloses wherein the front piece (12) includes one or more supports (28) configured to hold or stabilize the extendable section (22) in position relative to the front piece (see figures 1-4; [0024]).
Regarding dependent claim 12, in view of the combination of claim 11, Cosmescu further discloses wherein the one or more supports (28) are configured to frictionally maintain the position of the extendable section during operation of the hand-held instrument while allowing selective translation of the extendable section upon hand- applied force ([0024];in light of the modification supports 28 are configured to frictionally maintain the position of the extendable section when the section is selectively translated).
Regarding dependent claim 13, in view of the combination of claim 11, Cosmescu further discloses wherein the one or more supports (28) are formed as inwardly extending radial extensions (see figure 4 which displays supports 28 as inwardly extending radial extensions).
Regarding dependent claim 14, in view of the combination of claim 1, Lee further discloses wherein the interior conduit is configured in size and shape to enclose the portions of the extendable section not extending distally beyond the hand piece (see figure 6which displays interior conduit enclosing portions of extendable section 28).
Regarding dependent claim 15, in view of the combination of claim 1, Lee further discloses wherein the front piece is disposed at the distal end of the hand piece (see Fig. 1, 2, 6).
Regarding dependent claim 16, in view of the combination of claim 1, Lee further discloses a back stop (128) configured to limit proximal translation of the extendable section within the interior conduit ([0051]), and a front stop (52) configured to limit distal movement of the extendable section within the interior conduit ([0038], [0051] o-ring 52 seals the tube in the interior conduit).
Regarding dependent claim 19, in view of the combination of claim 1, Lee further discloses wherein the extendable section (28) is formed with a length about the same length of the hand piece (26; see figures 2, 6, 8)
Regarding independent claim 20, Lee discloses A hand-held instrument (Fig. 1-8: 20), comprising: 
a hand piece (26) having a proximal end (see proximal end in figure 1) and a distal end (see distal end in figure 1),; 
a first fluid evacuation component (28; [0035]) configured to be selectively translatable relative to the hand piece between a fully retracted position and a fully extended position (Figs. 2-5; [0034], [0036]), the first fluid evacuation component including a first conduit (interior conduit of extendable section 28; Fig. 6; [0036]) having a proximal opening (proximal opening seen in Fig. 8 connecting to utility conduit 44) and a distal opening (46), the first conduit extending distally from the hand piece (see Fig. 1-6) and extending at least partially into the interior of the hand piece (see Fig. 6 where the first conduit of 25 extends distally from the handpiece as well as partially into the interior), wherein, via a negative pressure source, the first conduit is configured to direct fluid captured through the distal opening into the hand piece through the proximal opening (Fig. 1-6; [0035] “The low pressure air from the smoke evacuator 42 is communicated within the interior of the housing 26 and into the interior of the suction tube 28. The low pressure airflow develops sufficient suction at a distal end 46 of the suction tube 28 to remove the smoke, debris and electrosurgical byproducts from the surgical site generated when the RF current waveform is applied to the tissue 34”); and 
a second fluid evacuation component (distal front piece of handpiece 26; note [0035] discuss the interior conduit 45 of handpiece 26 for smoke evacuation) having a stationary positional relationship with the hand piece (Fig. 1 and Fig. 8 displays the front piece as having a stationary relationship with the handpiece as the front piece is integral to the handpiece and thus stationary), the second fluid evacuation component including a second conduit (45) having a distal opening (See Fig. 6 which displays a distal opening of the front piece), the second conduit extending into the interior of the hand piece (see Fig. 6),  the second conduit extending at least partially between the hand piece and the first fluid evacuation component (see Fig. 6 where 45 extends between the handpiece and the first fluid component 28), the distal opening of the second conduit being closed off when the first fluid evacuation component is selectively translated to the fully extended position (see Fig. 5-6; note at least a portion of the distal opening will be closed off when the first fluid evacuation portion is fully extended).
While Lee discloses a negative pressure source to remove fluid, Lee does not explicitly disclose wherein, via the negative pressure source, the second conduit is configured to direct fluid captured through the distal opening of the second conduit into the hand piece. 
However, Cosmescu discloses an electrosurgical pencil (Fig. 1-4: 10) comprising a fluid evacuation component (handpiece 12 and inner conduit 14; [0023]-[0024]; interpreted as second fluid evacuation component). The second fluid evacuation component (12/14) including a second conduit (14) having a distal opening (see distal opening in fig. 1), the second conduit configured to direct fluid captured through the distal opening of the second conduit into the hand piece [0023]-[0026]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the hand piece of Lee to incorporate wherein, via the negative pressure source, the second conduit is configured to direct fluid captured through the distal opening of the second conduit into the hand piece as taught by Cosmescu. This configuration is utilized in order to allow for the formation of an effective vacuum to be able to evacuate smoke and debris away from the surgical site, as well as simultaneously perform cutting and coagulation treatment ([0005]), thereby enabling the surgeon or user to increase both the efficiency and accuracy of the surgery by enabling the surgeon or user to perform both tissue cutting and coagulation at the same time without switching between modes or methods thereby decreasing operating time ([0005]).  
Regarding dependent claim 21, in view of the combination of claim 20, Lee further discloses wherein the first fluid evacuation component (28) extends further distally than the second fluid evacuation component (front piece of handpiece 26; see Fig. 1-6 where 28 extends further than the front piece of 26).  
Regarding dependent claim 22, in view of the combination of claim 20, Lee further discloses wherein the distal opening of the first conduit has a diameter that is smaller than a diameter of the distal opening of the second conduit (See Figs. 36 which display the 
Regarding dependent claim 23-24, in view of the combination of claim 22, while Lee discloses the first conduit has a small diameter than the second conduit (see claim 22 above), Lee does not explicitly disclose wherein a ratio of the diameter of the distal opening of the second conduit to the diameter of the distal opening of the first conduit ranges from 1.1:1 to 10:1 (claim 23); and wherein a ratio of the diameter of the distal opening of the second conduit to the diameter of the distal opening of the first conduit ranges from 2:1 to 3:1 (claim 24). However, it would have been an obvious matter of design choice to size the distal openings of the first and second conduits to be a ratio of 1.1:1 to 10:1 or 2:1 to 3:1, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding dependent claim 25, in view of the combination of claim 20, Lee further discloses comprising an electrode tip (tip 32 of electrode 24) coupled to a distal end of the extendable section (see Figs 1-6), the electrode tip being configured to transmit electrical energy to target tissue ([0034]).
Regarding dependent claim 26, in view of the combination of claim 20, Lee further discloses further comprising a utility conduit (44 comprising suction hose and electrical conductors) coupled to the hand piece near the proximal end of the hand piece (see Figs. 1 and 6; [0037])) and configured to provide negative pressure to the first and second conduits to draw captured fluid through the first and second conduits and into the utility conduit ([0035]). 
Regarding dependent claim 3, in view of the combination of claim 20, Lee does not explicitly disclose wherein closing off the distal opening of the second conduit is configured to increase a negative pressure at the distal opening of the first conduit of the first fluid evacuation device (Fig. 5-6; note it naturally follows that the negative pressure will increase at the distal opening of the first conduit as the suction pressure is not changed when the distal opening of the second conduit is closed off). 
Regarding independent claim 27, Lee discloses an electrosurgical instrument (Fig. 1-8: 20), comprising: 
an electrode tip (tip 32 of electrode 24) configured to provide electrical energy to a target tissue ([0034]); 
a first smoke evacuation component (distal front piece of handpiece 26; note [0035] discuss the interior conduit 45 of handpiece 26 for smoke evacuation) having a stationary positional relationship with the electrode tip (Fig. 1 and Fig. 8 displays the front piece as having a stationary relationship with the electrode tip as the front piece is integral to the handpiece and thus stationary), the first smoke evacuation component including a first conduit (45) with a distal opening in which the electrode tip is at least partially disposed (See Fig. 6 which displays a distal opening on the front piece of 26 that the electrode tip 24 is at ;east partially disposed in), the first conduit extending proximally from the electrode tip (See Fig. 6 which displays 45 extending proximally; 
a second smoke evacuation component (28; [0035]) configured to be selectively translatable relative to the electrode tip (Figs. 2-5; [0034], [0036]), the second smoke evacuation component including a second conduit (interior conduit of extendable section 28; Fig. 6; [0036])with a distal opening (46), the second conduit extending proximally from the electrode tip to direct smoke captured through the distal opening of the second conduit away from the electrode tip (Figs. 6, 8; [0035]), wherein selective translation of the second smoke evacuation component relative to the electrode tip varies a distance between the first smoke evacuation component and the second smoke evacuation component ([0034]; Fig. 2-5 display the translation of the first smoke evacuation component and the second smoke evacuation component); and 
a utility conduit (44; [0040] refers to 44 comprising a suction hose and a conductor) comprising a negative pressure source in communication with both the first and second conduits and configured to provide negative pressure to both the first and second conduits to draw captured smoke through the first and second conduits and into the utility conduit (Fig. 1-6; [0035] “The low pressure air from the smoke evacuator 42 is communicated within the interior of the housing 26 and into the interior of the suction tube 28. The low pressure airflow develops sufficient suction at a distal end 46 of the suction tube 28 to remove the smoke, debris and electrosurgical byproducts from the surgical site generated when the RF current waveform is applied to the tissue 34”). 
While Lee discloses a distal opening in the first evacuation component, Lee does not explicitly disclose the first conduit is configured to direct smoke captured through the distal opening away from the electrode tip. 
However, Cosmescu discloses an electrosurgical pencil (Fig. 1-4: 10) comprising a fluid evacuation component (handpiece 12 and inner conduit 14; [0023]-[0024]; interpreted as first fluid evacuation component). The first fluid evacuation component (12/14) including a first conduit (14) having a distal opening (see distal opening in fig. 1), the first conduit configured to direct fluid captured through the distal opening of the first conduit into the hand piece and away [0023]-[0026]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the hand piece of Lee to incorporate the first conduit is configured to direct smoke captured through the distal opening away from the electrode tip as taught by Cosmescu. This configuration is utilized in order to allow for the formation of an effective vacuum to be able to evacuate smoke and debris away from the surgical site, as well as simultaneously perform cutting and coagulation treatment ([0005]), thereby enabling the surgeon or user to increase both the efficiency and accuracy of the surgery by enabling the surgeon or user to perform both tissue cutting and coagulation at the same time without switching between modes or methods thereby decreasing operating time ([0005]).  
Regarding dependent claim 28, in view of the combination of claim 27, Lee further discloses further comprising a hand piece (26) having a proximal end (see proximal end in figure 1), a distal end (see distal end in figure 1), the hand piece encasing at least proximal portions of the first and second conduits (see figure 6) and being coupled to the utility conduit (44) near the proximal end of the hand piece (see figures 1, 6; [0035]).
Regarding dependent claim 29, in view of the combination of claim 27, Lee further discloses wherein the distal opening of the first conduit has a diameter that is smaller than a diameter of the distal opening of the second conduit (see Fig. 6 where the diameter of the distal opening of 28 is smaller than the distal opening of the front piece).
Regarding dependent claims 30-31, in view of the combination of claim 27, while Lee discloses the first conduit has a small diameter than the second conduit (see claim 29 above), Lee does not explicitly disclose wherein a ratio of the diameter of the distal opening of the second conduit to the diameter of the distal opening of the first conduit ranges from 1.1:1 to 10:1 (claim 30); and wherein a ratio of the diameter of the distal opening of the second conduit to the diameter of the distal opening of the first conduit ranges from 2:1 to 3:1 (claim 31). However, it would have been an obvious matter of design choice to size the distal openings of the first and second conduits to be a ratio of 1.1:1 to 10:1 or 2:1 to 3:1, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US PGPUB: 2009/0062791) in view of Cosmescu (US PGPUB: 2014/0257273), further in view of Cosmescu (US Patent No.: 6,458,125), hereinafter referred to as Cosmescu ‘125. 
Regarding dependent claims 17-18, in view of the combination of claim 1, Lee does not explicitly disclose further comprising a connector joined to or integrated with the extendable section at a proximal end of the extendable section, the connector including one or more projections extending radially outwardly to an interior wall of the interior conduit and being configured to maintain the position of the extendable section relative to the interior conduit through friction (claim 17) wherein the connector is configured to frictionally maintain the position of the extendable section during operation of the hand-held instrument while allowing selective translation and rotation of the extendable section upon hand- applied force (claim 18).
However, Cosmescu ‘125 discloses a connector (conductor cap 106) joined to or integrated with the extendable section (124) at a proximal end of the extendable section (see figure 5), the connector including one or more projections (123) extending radially outwardly to an interior wall of the interior conduit (see figure 5) and being configured to maintain the  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 20, and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes that a different embodiment of Cosmescu (Fig. 1-4) was utilized in the rejection outlined above compared to the previous rejection and that which is argued in the remarks. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794